DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending and have been examined.

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-10) in the reply filed on October 20, 2020 is acknowledged.

Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2020.

Claims 1-10 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of constructing an insurance related price curve. 

Claim 1 recites the limitations of: 
constructing a continuous pricing curve using layered or tower pricing data points;
accessing layered or tower pricing structure data of a first entity, the layered or tower pricing structure data comprising a plurality of pricing layers, each pricing layer comprising a plurality of fields including a layer premium, a layer limit, and an attachment point; 
determining using the layered or tower pricing structure data, a base curve algorithm for representing an estimation of an optimally efficient pricing structure based upon the layered or tower pricing structure data, wherein the base curve algorithm represents a statistical distribution; 
calculating using the base curve algorithm and the layered or tower pricing structure data, a fitted curve fitted to a plurality of the attachment points of the layered or tower pricing structure data; 
determining a plurality of peer entities; 
accessing peer layered or tower pricing structure data for each of the plurality of peer entities, wherein the respective peer layered or tower pricing structure data comprises structuring differences from the layered tower or pricing structure data; 
for each peer of the plurality of peer entities, calculating comparative pricing structure data using the base curve algorithm and the respective peer layered or tower pricing structure data; 

As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of processing circuitry  and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
accessing layered or tower pricing structure data
accessing peer layered or tower pricing structure data
presenting, for user review, a graphical comparison of the comparative pricing structure data and a representation of data derived from the fitted curve

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to 
accessing layered or tower pricing structure data
accessing peer layered or tower pricing structure data
presenting, for user review, a graphical comparison of the comparative pricing structure data and a representation of data derived from the fitted curve

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0042-0058], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 2-10 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Examiner has conducted a prior art and NPL search. In view of that search, and upon further consideration of the submitted claims, Examiner will not provide a prior art rejection at this time.

Cited Art
The following references are cited but not relied upon as being relevant towards the pending claims.

The following references are related to the concept of pricing insurance/financial products:
US 8543430 B1	Fields; Mike et al.
US 20130346118 A1	Fields; Mike et al.
US 20130346117 A1	Fields; Mike et al.

US 20160012546 A1	Fields; Mike et al.
US 20120296694 A1	McGill; Steve et al.
US 20170109767 A1	Shpanya; Arie et al.
US 20100036684 A1	McNamee; Jacqueline et al.
US 20170024827 A1	MCGILL; Stephen P. et al.
US 7392201 B1	Binns; Gregory S. et al.
US 7451097 B1	Faupel; Mark T. et al.
US 7610210 B2	Helitzer; Jonathon et al.
US 7711584 B2	Helitzer; Jonathon et al.

The following references are related to the concept of multi-objective/multiattribute/ Pareto optimization
US 20070087756 A1	Hoffberg; Steven M.
US 20130054439 A1	Zhao; Zhenyuan et al.
US 20170365000 A1	Wittkotter; Erland

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602.  The examiner can normally be reached on M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693